         Case 19-34548 Document 125 Filed in TXSB on 12/20/19 Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                                       ENTERED
                               HOUSTON DIVISION                                                        12/20/2019

In re:                                               §
                                                     §
Houston-Harris Division Patrol, Inc.,                §                      Chapter 7
                                                     §
         Debtors.                                    §                Case No. 19-34548


   ORDER GRANTING TRUSTEE’S EMERGENCY APPLICATION FOR
AUTHORITY TO: (1) PAY THE INTERNAL REVENUE SERVICE A PORTION
  OF ITS SECURED CLAIM; (2) PAY THE TEXAS COMPTROLLER POST-
PETITION TRUST FUND SALES TAXES; AND (3) ESTABLISH PROCEDURES
               FOR FUTURE SALES TAX PAYMENTS


         CAME FOR CONSIDERATION on the Trustee’s Emergency Application for

Authority to: (1) Pay to the Internal Revenue Service a Portion of its Secured Claim; (2)

Pay the Texas Comptroller Post-Petition Trust Fund Sales Taxes; and (3) Establish

Procedures for Future Sales Tax Payments (“Application”) filed by Christopher R.

Murray (“Trustee”), the Chapter 7 Trustee for the bankruptcy estate of Houston-Harris

Division Patrol, Inc. (“Debtor”) for entry of an order allowing the Trustee to: (1) pay an

interim distribution to the Internal Revenue Service (“IRS”) pursuant to the Stipulation

and Agreed Order entered on October 24, 2019 [Dkt. No. 98]; (2) pay $71,776.04 in

state and local sales taxes to the appropriate taxing authorities; (3) establish an escrow

account for all future sales taxes collected; (4) pay all future sales taxes collected without

further order of this Court; (5) granting emergency relief; (6) waiving any stay under

Bankruptcy Rule 6004(h). After considering the Application, all responses thereto, if any,

the arguments of counsel, and the evidence presented, the Court is of the opinion and


EMERGENCY APPLICATION FOR AUTHORITY TO: (1) PAY TO THE INTERNAL REVENUE SERVICE A PORTION OF ITS SECURED
CLAIM; (2) PAY THE TEXAS COMPTROLLER POST-PETITION TRUST FUND SALES TAXES; AND (3) ESTABLISH PROCEDURES FOR
FUTURE SALES TAX PAYMENTS                                                                           PAGE | 1
        Case 19-34548 Document 125 Filed in TXSB on 12/20/19 Page 2 of 2



finds that notice of the Application was in all respects adequate and proper, that

emergency consideration is appropriate, and that the Motion should be granted. The

Court finds that the sales taxes collected by the Trustee are not property of the Debtor’s

bankruptcy estate. Accordingly, it is therefore:

        ORDERED that the Trustee is authorized to pay the Internal Revenue Service

$130,000 as an interim distribution; and it is further

        ORDERED that the Trustee is authorized to remit $71,776.04 in state and local

sales taxes to the appropriate taxing authorities; and it is further

        ORDERED that the Trustee is authorized to remit all future collected state and
                                                                                   August 02,
                                                                                   December 20,2019
                                                                                                2019




local sales taxes without further order of this Court, including any penalties and

interest; and it is further

        ORDERED that if the Trustee disputes any postpetition sales taxes, that he may

file a motion with this Court to have that dispute heard; and it is further

        ORDERED that the stay pursuant to Bankruptcy Rule 6004(h) is waived.



        Signed:
                August 02,
                December 20,2019
                             2019

                                                 Christopher M. Lopez
                                                 United States Bankruptcy Judge




EMERGENCY APPLICATION FOR AUTHORITY TO: (1) PAY TO THE INTERNAL REVENUE SERVICE A PORTION OF ITS SECURED
CLAIM; (2) PAY THE TEXAS COMPTROLLER POST-PETITION TRUST FUND SALES TAXES; AND (3) ESTABLISH PROCEDURES FOR
FUTURE SALES TAX PAYMENTS                                                                           PAGE | 2
